Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 1 of 14 Page ID #:31




                        EXHIBIT C
           Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 2 of 14 Page ID #:32
                                                                              11
                                                                                      20STCV14349
Electronically FILED by Superior Court of Califomia, County of Los Angeles on 04/14/2020 11:05 AM Sherri R. Carter, Execulive Orricer/Clerk of Court, by M. Barel,Deputy Clerk




                                                        SU84714MONS
                                                                                                                               .       ~          ~ FORCOURTL'SBONLY
                                                                                                                                                rso~A PAa~•uS4 n~ cA GOR~}.
                                               ¢`C47'ACION .1~tL3ICd.~L)
          NDTtCE `i"() DEFENDANT:
          (A1(ESCD AL d?EMi4AfL?ACtO);
          Los Angoles Worlci Airports,.:i✓ity:of Los;AngeEes, Los Arigeles lntei'riational Airport,:Delta Air
          Inc., Grupo.Aeromezieo,:a.n..,d Does 1 ta 50 [rielusive :
          'f011 ARE; B~il,~lCd' StlED DY P'1~lN'f'IFF": .
          (E.O :ESTA £]Eh9AhdDANDO EL t)EMANDAMM;
          Zaira S: Liancan tizocar
             U.I It;t=! You nave beerr sueq. f ne court may(jeclde againstyou witnout yourtaeing hearo untess you.respontl within 30 tlays. Read tne intormation
             ~IQur.
              You have 30 CALEKIDAR DAYS after this stiminons arid legal papers are serveed on you to fiie 3eti+ritten response at ₹his ctiurt and liave a copy_
             ;rveol otj the;plaintiff: A letkerar ph.orie catl wi#I rlot.:jaro#ect yao. Your writ#eri response must;be in prijper leg zl forrii if you.watlt #he caiart to tiear yaur
             ise, There may:be a court fom7 that.you<can a;isefor your response. You ca nfind these court:forms:and tnore anformation at t:1e Cal€forriia Gourts
             nline Self Help Genter (wuvsv.coun9ntb.ca.govfselfhelp), your:county fa'.v library; or the courthouse nearest you. l€you cannot pay the filing fee, ask the
             )isrt cler9i for a ₹ee waiiter ₹orrii.:if yriia .da riot fEle your response cn tiriie, yoil niay losethe case by.default;: and yourbvages,;money, anct praper#y i-nay
             ~ taken witttiout.fcirtttei'suarning frorri the Ourt:
              T₹iere are other:legal requirernents_ You inayuvarit 4o ca(l an attomey right away: Ifyou do nat 9€nauu an attomey, you•may wrant.to call an attorney
             .fer~a! service. If you c2nnot afiford ari aftotney; you may be eligible for free lsgal services fruin a nonprorit legal servtces program, Yois can loc.ate
              ese nonprotit groups at the Caii₹ornia:Legat Seruices;Web site (wslnu latvhelpcaitfarnia_org), the Califocn"fa Gourts {}nline uelf-Help Center
             vwvi:couifinfo.ca.gov/selfhelp); o.r.by coniacting your local court oi' cx?urity nar awsoclaion. Pl07"E. The.court has a statutoty lien for ivaiveiJ<tees an(J
             )sts an any setfiement or arbilra₹ion awa€d o₹ $9D;000 or rrtore iit a civil case. The courts lien must be paid before the court will dismiss the case:
             tVJSO? Lti han demandado: 9i no responde dentro de 30 dfas; la corte puerfe decidirerr su confra sirr ascuchar su vers7on: Lea la infomrac'rdn a
                                                                                                                                                   ,.
              Tieale 30 DJAS t3€ CAt,END.4RJO. despues ds qye'fe. e»tr1~quen esta.citecr6n y papeles. teg~tes para preseiatar. rna r.espuesta parescrit€i en sesta
           corfe_y hacerque se:entregue una copia al. rlemani3ante. Una carfa o una Ilamada tetefdnica no lo protegen. Su:respuesfa. por e.scrrto Uane que astar
           sn:formato iegat iaorreciasi dssea gue. praoesen su:caso en:la cor6e. Es posibte q€re haya un formirlario que usted pueds usar para:su aespuesi`a..
           Puede encontrat estQs forrriU/aiios de:ia corte}i rriis ir:forniacrbn a'n e! Centm de Ay'uda de 7as;Gortes ife Galifoniialwnv€v s(icorte ca-ov); en la
           hfbkotaca deJayesd&sucaridado o en la crirte q:le;le quede rpas ce1V*: Sisio puerfe pagarfa puots 1e:preseniacron, pfda afsac-taria iiela               que
           te. de'un fonmularfo tfe exenci6r:de.pago de cuotas.:Sino. pmssarzta su iespuesta a tiernpo,:puetl'd perderel caso porincumplirrtienta,r ta cot'Pe:le padre
           quifarsu sueldo, dinero. ylifenes sirrmas adverfsncia.
             Nay otros requis74os legales: Es recorriendabte.que 1larise a un abcigado:lntnediatamerats: Sr no conrsce a un a6ogado; ptiede:Jtamar. a un seruicdo de.
           reriaisidn a abogados. Si rro puede pagar:a
                                                _         rin: a$ogado,; es posible qu$ cur»pfa con ios requisitos par`a o6fenerservicios l x~$/es gratuitos. de un
           piugrama de aervicios legaJes. sin:firies cie lucrn.. Pqede encontrar estos.grupos sfii flnes de tucro err o1 sifio weh. ade Califvrnia Legal, Sersriees :
           (wwv.tativttelpcaMmia.oM), en:el Centro:de Ayuda:de las,Cortes de Ga7iforrria, (Mvw.sucon"e,ca_gov) o ponJendose en con₹acto corria corfe p el
           colegio de abcigartos.locates. At!tSO:. Porlsy:.la aor#a fiene derecho a rectarrrar las cuotas ylos costos exerifos por imponer un gravamea sobre
           cualqulef recuperacidn de $ft?;Opa otrias de vaibrrecibida mediante un acuerdo: o ui7a corrcesic5n de arbilrraje eri:un caso de derecha divil. 77ene que .
           pagar el g;'avamen de.la corfe_antea da cjue fa corte. pueda desecharel caso.
          The name and address of'the court is..                                                                             t;ASE I4UMBfrR:.(Nurnero de! Caso)r
          (EI nombre:y direccibn de la corte es):.                                                         ~~~ TCsti~ 14 3~, r~
          1-he Superittr Court•of California, Goun€y rif Los Angeles:. Central Dist(ct
          111 North Hill Street; L.as Angeies; CA 80012
          The name, address: and #eeptione:tlumber of:plai"nttfPs atforney: orplaintiffwitliolitan attorney; 'is: {'E{nornbre, fa,direocfdn y,et roumero
          o'e felefone det abcgado Jel demandarrte, o de1 detaaandante que no tiene abogado, es);
          PVeily Triphon (SBN 17gS35), Triphon Injury Law, APC; 24121 Ventura 61vd., Suite 2t)4;: Woodlanri Hi11s;_CA:99364 (818). 715-'€fl{l0
          DATE;                                                                               Sflerri F~1 W           ~er E x ecutiv e Offic e rl Cle rk ofl~~r#
          (Fecha) O4,r1 4l20 20                                                                            (Secretairo).                    kd R arp l                     (adjunta)
          (For proof o€servico of this surrirr)oiis, use:Proof of Seruice of Surrimons (fcfrrr AOS-090))
          (i?ara prcreba de entrega de esta citefidrruse et fetmularo ProoF of S;erv.ice.of Summ4ns, (POS-d90)')
                                             NOTECE TO THE f?ERSORSERVED: You are:served.
                                                   1:           as: an: iridividual detendant_
                                                   2: 0         as the,person sued unc3erthe ficfitious'nanie of {specif,y):.
                                                   S.           on:behailf of (specify):                        A0 2- LI N .~~1~ WC.•.
                                                         €tnder:    CGP 416.1.t1 (corporation)                                             CCP 4'#fi:SC} (rn`inor):
                                                                   C]
                                                                    CDP 416,2(7 (defunct.cflrporation)                                     CGp 4"16:7C (conservatee)
                                                                   -CCP 416:.4Q (assciciatson br pat'tnership)                     0       .CDP.416.90 (authotized person}
                                                             0     .other (specify):
                                                   4: F___1 by personal delivery an.(dafe)                                                                                      page I o{i
          Form.Ad-,,ptearoraaaadatoryusa                                       Sl:9MMONS          -                                                   -coce..otcavir-Procadure:§§4122o,as5
         :Judir,ielC:!ur,r..11dfCaqrnmia                                                                                                                                ivww,irourfs.,^a.3ov
          5UM:00 tRev._duly1, 2009]                                                                                                               _
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 3 of 14 Page ID #:33



 1     Sam Helmi, Esq. SBN: 239972
       Gennady L. Lebedev, Esq. SBN: 179945
 2     LEBEDEV, MICHAEL & HELMI, APLC
       10999 Riverside Dr., Suite 201
 3     Studio City, CA 91602
       Telephone: (818) 757-7677
 4     Facsimile: (818) 757-7047
       E-mail: Sam@LMHLawyers.com
 5     E-mail: Gennady@LMHLawyers.com

 6     Attorneys for Plaintiff: ZAIRA S. LLANCAN AZOCAR

 7

 8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                   FOR THE COUNTY OF LOS ANGELES-CENTRAL DISTRICT
 10    ZAIRA S. LLANCAN AZOCAR                    )        CASE NO.: 20STCV14349
                                                  )
 11                         Plaintiff,            )        [Assigned for all purposes to
                                                  )        Hon. Stephen I. Goorvitch, Dept. 32]
 12            v.                                 )
                                                  )        SECOND AMENDED COMPLAINT
 13                                               )        FOR DAMAGES:
       DELTA AIR LINES, INC.; GRUPO               )
 14    AEROMEXICO; AEROVIAS DE MEXICO,            )        1.      Negligence;
       S.A. DE C.V. dba Aeromexico dba            )
 15    Aeromexico Airlines and and Does 1 through )        2.      Violation of the Unruh Civil
       50, Inclusive,                             )                Rights Act
 17                                               )
                            Defendants.           )        3.      Violation of the California
 18                                               )                Disabled Persons Act
                                                  )
 19                                               )        4.      Negligent Hiring, Supervision or
                                                  )                Retention of Employee
 20                                               )
                                                  )        DEMAND FOR JURY TRIAL
 21                                               )
                                                  )
 22                                               )
       ______________________________________ )
 23
               Plaintiff, ZAIRA S. LLANCAN AZOCAR, hereby alleges:
 24
                                                  PARTIES
 25
              1.      Plaintiff, ZAIRA S. LLANCAN AZOCAR (herein referred to as Plaintiff), is now
 26
       and was at all times mentioned, an individual, residing in Los Angeles, County, State of
 27
       California.
 28



                                                   -1-
                                         Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 4 of 14 Page ID #:34



 1            2.      Plaintiff is informed and believes and based thereon alleges that at all times that

 2     are relevant to this action LOS ANGELES INTERNATIONAL AIRPORT (“LAX”), was a public

 3     entity owned and operated by the City of Los Angeles, a public entity.

 4            3.      Plaintiff is informed and believes and based thereon alleges that at all times that

 5     are relevant to this action, Defendant, DELTA AIR LINES, INC. (“DELTA”), was a Delaware

 6     corporation doing business in Los Angeles, California.

 7            4.      Plaintiff is informed and believes and based thereon alleges that at all times that

 8     are relevant to this action, Defendant, GRUPO AEROMEXICO (“GRUPO AEROMEXICO”),

 9     was a foreign, for profit corporation doing business in Los Angeles, California.

 10           5.      Plaintiff is informed and believes and based thereon alleges that at all times that

 11    are relevant to this action, Defendant, AEROVIAS DE MEXICO, S.A. DE C.V.

 12    (“AEROMEXICO”), was a foreign, for profit corporation doing business in Los Angeles,

 13    California, under the names Aeromexico and/or Aeromexico Airlines (“AEROVIAS”).

 14           6.      Plaintiffs are not aware of the true names or capacities, whether individual,

 15    corporate, associate, or otherwise, of Defendants named herein as DOES 1 through 50, inclusive,

 17    and therefore sues these defendants by such fictitious names. Plaintiff shall amend this Complaint

 18    to allege the true names and capacities of the fictitiously named Defendants when ascertained.

 19           7.      Plaintiff is informed and believes and based thereon allege that at all times

 20    mentioned herein, each of the Defendants was the agent, affiliate, partner, officer, director,

 21    manager, principal, alter-ego, and/or employee of the remaining Defendants and was at all times

 22    acting within the scope of such agency, affiliation, partnership, alter-ego relationship and/or

 23    employment; and actively participated in or subsequently ratified and/or adopted each and all of

 24    the acts of conduct alleged herein.

 25           8.      Plaintiff is informed and believes and based thereon alleges that each of the

 26    Defendants, fictitious and real, are responsible in some manner for the occurrences herein alleged,

 27    and that Plaintiff’s damages as herein alleged were proximately caused by their conduct.

 28           9.      Plaintiff is informed and believes and based thereon alleges that at all times

       mentioned herein, Defendant, DELTA, was authorized to do business in California and conducted

                                                       -2-
                                             Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 5 of 14 Page ID #:35



 1     substantial business in and out of the Los Angeles International Airport.

 2             10.     Plaintiff is informed and believes and based thereon alleges that at all times that

 3     are relevant to this action, Defendant, DELTA, was an air carrier holding a certificate of public

 4     convenience and necessity issued by the Secretary of Transportation under 49 USC §41102.

 5             11.     Plaintiff is informed and believes and based thereon alleges that at all times that

 6     are relevant to this action, Defendant, DELTA, was and is a common carrier for hire engaged in

 7     the transportation of passengers in both domestic and international air travel.

 8             12.     Plaintiff is informed and believes and based thereon alleges that at all times that

 9     are relevant to this action, Defendant, DELTA, owned, operated, controlled, serviced, maintained

 10    and flew, through its operators, partners, agents, subcontractors and employees acting in the

 11    course and scope of their employment and/or agency, on March 15, 2019 at the Los Angeles

 12    International Airport.

 13            13.     Plaintiff is informed and believes and based thereon alleges that at all times

 14    mentioned herein, Defendant, GRUPO AEROMEXICO, was authorized to do business in

 15    California and conducted substantial business in and out of the Los Angeles International Airport.

 17            14.     Plaintiff is informed and believes and based thereon alleges that at all times

 18    mentioned herein, Defendant, AEROVIAS, was authorized to do business in California and

 19    conducted substantial business in and out of the Los Angeles International Airport.

 20            15.     Plaintiff is informed and believes and based thereon alleges that at all times that

 21    are relevant to this action, Defendants, GRUPO AEROMEXICO and AEROVIAS, were air

 22    carriers holding a certificate of public convenience and necessity issued by the Secretary of

 23    Transportation under 49 USC §41102.

 24            16.     Plaintiff is informed and believes and based thereon alleges that at all times that

 25    are relevant to this action, Defendants, GRUPO AEROMEXICO and AEROVIAS, were and are

 26    common carriers for hire engaged in the transportation of passengers in both domestic and

 27    international air travel.

 28            17.     Plaintiff is informed and believes and based thereon alleges that at all times that

       are relevant to this action, Defendants, GRUPO AEROMEXICO and AEROVIAS, owned,

                                                     -3-
                                           Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 6 of 14 Page ID #:36



 1     operated, controlled, serviced, maintained and flew, through its operators, partners, agents,

 2     subcontractors and employees acting in the course and scope of their employment and/or agency,

 3     on March 15, 2019 at the Los Angeles International Airport.

 4               18.   Plaintiff is informed and believes and based thereon alleges that at all times

 5     mentioned herein, Defendant, GRUPO AEROMEXICO and AEROVIAS, were affiliates,

 6     partners, alter-egos, principal and/or agent of each other and were at all times acting within the

 7     scope of such agency, affiliation, partnership, and/or alter-ego relationship and have actively

 8     participated in or subsequently ratified and/or adopted, each and all of the acts of conduct alleged

 9     herein.

 10                                       GENERAL ALLEGATIONS

 11              19.   At all times relevant hereto, Plaintiff was 78 years old and disabled due to various

 12    ailments, including blindness.

 13              20.   Plaintiff had purchased round trip plane tickets on AEROMEXICO, leaving Los

 14    Angeles Airport (“LAX”) on February 25, 2019 to Santiago Airport (“SCL”) in Chile, and

 15    returning on March 15, 2019 from SCL to LAX at 10:25 a.m..

 17              21.   Plaintiff had also purchased a plane ticket on DELTA, leaving LAX on March 15,

 18    2019 at 1:30 p.m. and arriving in Salt Lake City, Utah (“SLC”) at 4:22 p.m.

 19              22.   Wheelchair assistance was requested for Plaintiff when purchasing such tickets

 20    and also at each of the respective airports, including upon her arrival at LAX on March 15, 2019,

 21    to get from one gate/terminal to another gate/terminal.

 22              23.   Plaintiff received wheelchair assistance throughout her trip, as requested, except as

 23    follows.

 24              24.   On March 15, 2019, Plaintiff arrived at LAX, at the GRUPO AEROMEXICO

 25    and/or AEROVIAS terminal on a plane operated by GRUPO AEROMEXICO and/or

 26    AEROVIAS.

 27              25.   Plaintiff is informed and believes and based thereon alleges that, upon her arrival

 28    at LAX on March 15, 2019, she was met by Defendant, DOE 1, who was an agent and/or

       employee of GRUPO AEROMEXICO and/or AEROVIAS and/or DELTA.

                                                    -4-
                                          Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 7 of 14 Page ID #:37



 1              26.    Defendant, DOE 1 wheeled Plaintiff to DELTA Terminal 2, at Gate 24A, where

 2     she was scheduled to take her DELTA flight from LAX to SLC, and left her there without any

 3     further assistance.

 4              27.    Plaintiff waited at that DELTA terminal and gate unattended for over an hour, until

 5     she learned that the departure gate for her flight had been changed to Terminal 3, Gate 33A.

 6     However, no one came back with transportation to take her to the new terminal and gate.

 7              28.    Plaintiff is informed and believes and based thereon alleges that, she again

 8     requested from Defendant, DOE 2, who was an agent and/or employee of DELTA, for wheelchair

 9     assistance to get to the new terminal and gate.

 10             29.    However, DOE 2 refused to provide such wheelchair assistance and instead told

 11    her to hurry so as to not miss her flight, which left Plaintiff no choice but to walk to the new

 12    terminal on her own.

 13             30.    While trying to reach the new terminal and gate, as a result of a lack of any

 14    assistance, Plaintiff fell and sustained severe and permanent injuries, as more particularly set forth

 15    below.

 17             31.    The Department of Transportation has promulgated rules, 14 CFR §382, governing

 18    airlines for the accommodations of disabled individuals pursuant to the Air Carrier Access Act

 19    (“ACAA”), 49 USC §§ 41702, 41705, and 41712 and specifying detailed requirements that

 20    airlines must meet to comply with the ACAA.

 21             32.    At all times relevant hereto, Plaintiff was within the class intended to be protected

 22    by 14 CFR §382 in that she is and was a disabled American.

 23             33.    14 CFR §382.91 provides in part: “(a) As a carrier, you must provide or ensure

 24    the provision of assistance requested by or on behalf of a passenger with a disability, or offered by

 25    carrier or airport operator personnel and accepted by a passenger with a disability, in

 26    transportation between gates to make a connection to another flight. If the arriving flight and the

 27    departing connecting flight are operated by different carriers, the carrier that operated the arriving

 28    flight (i.e., the one that operates the first of the two flights that are connecting) is responsible for



                                                      -5-
                                            Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 8 of 14 Page ID #:38



 1     providing or ensuring the provision of this assistance, even if the passenger holds a separate ticket

 2     for the departing flight. It is permissible for the two carriers to mutually agree that the carrier

 3     operating the departing connecting flight (i.e., the second flight of the two) will provide this

 4     assistance, but the carrier operating the arriving flight remains responsible under this section for

 5     ensuring that the assistance is provided; (b) You must also provide or ensure the provision of

 6     assistance requested by or on behalf of a passenger with a disability, or offered by carrier or

 7     airport operator personnel and accepted by a passenger with a disability, in moving from the

 8     terminal entrance (or a vehicle drop-off point adjacent to the entrance) through the airport to the

 9     gate for a departing flight, or from the gate to the terminal entrance (or a vehicle pick-up point

 10    adjacent to the entrance after an arriving flight).”

 11            34.     14 CFR 382.103 provides in part: As a carrier, you must not leave a passenger

 12    who has requested assistance required by this subpart unattended by the personnel responsible for

 13    enplaning, deplaning, or connecting assistance in a ground wheelchair, boarding wheelchair, or

 14    other device, in which the passenger is not independently mobile, for more than 30 minutes. This

 15    requirement applies even if another person (e.g., family member, personal care attendant) is

 17    accompanying the passenger, unless the passenger explicitly waives the obligation.

 18            35.     14 CFR 382.15 provides in part: As a carrier, you must make sure that your

 19    contractors that provide services to the public (including airports where applicable) meet the

 20    requirements of this part that would apply to you if you provided the services yourself.

 21            36.     As such, the ACAA sets forth the duties that Defendants, and each of them, owed

 22    to Plaintiff during all times relevant hereto.

 23            37.     As further set forth below, the actions, errors, or omissions of Defendants, and

 24    each of them, were intentional, despicable, and done in conscious and willful disregard of

 25    Plaintiff’s rights, and demonstrated a conscious and willful disregard of the public interest.

 26    Defendants’ failure act shows a pattern and practice of abuse of the public interest and are likely

 27    to reoccur.

 28                                       FIRST CAUSE OF ACTION



                                                     -6-
                                           Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 9 of 14 Page ID #:39



 1                                  [For Negligence Against All Defendants]

 2              38.     Plaintiffs hereby incorporate the allegations asserted in paragraphs 1 through 37

 3     above as though set forth at length herein.

 4              39.     Plaintiff is informed and believes and based thereon alleges that Defendants, and

 5     each of them, failed to comply with such duties by failing to provide wheelchair assistance to

 6     Plaintiff pursuant to the requirements of the ACAA.

 7              40.     Plaintiff personally encountered these violations and was denied full and equal use

 8     and access to DELTA’s airplanes and the LAX airport in general.

 9              41.     Defendants’ actions and/or inactions also violated the Americans with Disabilities

 10    Act, the Unruh Civil Rights Act, and the California Disabled Persons Act, which also set forth the

 11    duties that Defendants may have owed to Plaintiff during the times relevant hereto.

 12             42.     Defendants’ and each of their violation(s) of the above requirements in failing to

 13    provide assistance in making flight connections constituted breach of such Defendants’ duty of

 14    care, per se, as alleged above and was the proximate cause of Plaintiff’s injuries.

 15             43.     As a proximate result of such negligence and carelessness of the Defendants, and

 17    each of them, Plaintiff has sustained substantial and permanent physical injuries, suffered

 18    humiliation, mental anguish, emotional and physical distress according to proof at the time of

 19    trial.

 20                                      SECOND CAUSE OF ACTION

 21                   [For Violation of the Unruh Civil Rights Act Against All Defendants]

 22             44.     Plaintiffs hereby incorporate the allegations asserted in paragraphs 1 through 37

 23    above as though set forth at length herein.

 24             45.     Defendants, DELTA, GRUPO AEROMEXICO and AEROVIAS and each of

 25    them, are required to offer and provide special accommodations for those customers and

 26    passengers who suffer from physical disabilities and need personal assistance, as set forth herein

 27    above.

 28             46.     Defendants, DELTA, GRUPO AEROMEXICO and AEROVIAS and each of them



                                                     -7-
                                           Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 10 of 14 Page ID #:40



  1     are required to train and educate their employees to accommodate for the physical disabilities of

  2     customers and passengers as alleged herein above.

  3              47.   Defendants and each of them and their employees, are required to accommodate

  4     for the physical disabilities of customers and passengers, including providing wheelchair

  5     assistance when requested.

  6              48    Plaintiff is informed and believes and based thereon alleges that Defendants’ and

  7     each of their actions, as described herein, were intentional and willful acts of discrimination in

  8     public accommodations, in violation of the standards that are set forth ACAA and the Unruh Civil

  9     Rights Act, and as such Plaintiff is entitled to any and all remedies that are available to her under

  10    the Unruh Civil Rights Act, which remedies are not preempted by the ACAA. Ventress v. Japan

  11    Airlines, 747 F.3d 716, fn. 7 (9th Cir. 2014) (citing, Abdullah v. American Airlines, Inc., 181 F.3d

  12    363, 375 (3rd Cir. 1999); 49 U.S.C. §40120(c)); Gilstrap v. United Airlines, Inc. 709 F.3d 995,

  13    1010 (9th Cir. 2013).

  14             49.   Plaintiff has suffered damages in her health, strength and activity, as well as severe

  15    mental and emotional distress, and has incurred attorneys’ fees, all of which are in excess of the

  17    minimum jurisdictional limits of this Court. Attorneys fees should be awarded under the Unruh

  18    Civil Rights Act. Plaintiff prays for the relief set forth below. As provided by statute, Plaintiff is

  19    entitled to attorneys’ fees, punitive damages according to proof, and statutory penalties.

  20                                      THIRD CAUSE OF ACTION

  21               [Violation of the California Disabled Persons Act Against All Defendants]

  22             50.   Plaintiffs hereby incorporate the allegations asserted in paragraphs 1 through 37

  23    above as though set forth at length herein.

  24             51.   Defendants, DELTA, GRUPO AEROMEXICO and AEROVIAS and each of

  25    them, are required to offer and provide special accommodations for those customers and

  26    passengers who suffer from physical disabilities and need personal assistance, as set forth herein

  27    above.

  28             52.   Defendants, DELTA, GRUPO AEROMEXICO and AEROVIAS and each of

        them, are required to train and educate their employees to accommodate for the physical

                                                      -8-
                                            Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 11 of 14 Page ID #:41



  1     disabilities of customers and passengers as alleged herein above.

  2            53.     Defendants and each of them and their employees are required to accommodate for

  3     the physical disabilities of customers and passengers, including providing wheelchair assistance

  4     when requested.

  5            54.     Plaintiff is informed and believes and based thereon alleges that Defendants’ and

  6     each of their actions, as described herein, were acts of discrimination in public accommodations,

  7     precluding Plaintiff’s equal access to the airport and terminals within the airport due to

  8     Defendants’ policy(ies), in violation of the standards that are set forth ACAA and the California

  9     Disabled Persons Act, and as such Plaintiff is entitled to any and all remedies that are available to

  10    her under the California Disabled Persons Act, which remedies are not preempted by the ACAA.

  11    Ventress v. Japan Airlines, 747 F.3d 716, fn. 7 (9th Cir. 2014) (citing, Abdullah v. American

  12    Airlines, Inc., 181 F.3d 363, 375 (3rd Cir. 1999); 49 U.S.C. §40120(c)); Gilstrap v. United

  13    Airlines, Inc. 709 F.3d 995, 1010 (9th Cir. 2013).

  14           55.     Plaintiff has suffered damages in her health, strength and activity, as well as severe

  15    mental and emotional distress, and has incurred attorneys’ fees, all of which are in excess of the

  17    minimum jurisdictional limits of this Court. Attorneys fees should be awarded under the

  18    California Disabled Persons Act. Plaintiff prays for the relief set forth below. As provided by

  19    statute, Plaintiff is entitled to attorneys’ fees, puntive damages according to proof, and statutory

  20    penalties.

  21                                     FOURTH CAUSE OF ACTION

  22      [For Negligent Hiring, Supervision or Retention of Employee Against DELTA, GRUPO

  23                  AEROMEXICO, AEROVIAS and DOES 3 through 50, inclusive]

  24           56.     Plaintiffs hereby incorporate the allegations asserted in paragraphs 1 through 41

  25    above as though set forth at length herein.

  26           57.     Plaintiff was harmed by Defendants’ individual agents, supervisors and personnel,

  27    identified above as DOE 1 and DOE 2, and that Defendants, DELTA, GRUPO AEROMEXICO,

  28    and/or AEROVIAS are responsible for the harms as alleged above, because they each negligently

        hired, supervised and/or retained the employees and/or agents whose actins or omissions caused

                                                     -9-
                                           Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 12 of 14 Page ID #:42



  1     Plaintiff’s harm.

  2              58.     Each such employee, was unfit or incompetent to perform the work for which each

  3     was hired.

  4              59.     Defendants, at all times relevant herein, knew or should have known that each such

  5     employee was unfit or incompetent or created a particular risk to passengers.

  6              60.     Such employees’ unfitness or incompetence harmed Plaintiff as alleged herein

  7     above.

  8              61.     Such Defendants’ negligence in hiring, supervising, retaining, the individuals as

  9     described above was a substantial factor in causing Plaintiff’s harm.

  10             62.     As a proximate result of the acts alleged above, Plaintiffs have suffered

  11    humiliation, mental anguish, and emotional and physical distress, and were injured in their mind

  12    and body according to proof at the time of trial.

  13             WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them, for the

  14    following:

  15                                  ON THE FIRST CAUSE OF ACTION

  17                                 [For Negligence Against All Defendants]

  18             1.      General damages according to proof;

  19             2.      Special Damages according to proof;

  20                                 ON THE SECOND CAUSE OF ACTION

  21                   [For Violation of the Unruh Civil Rights Act Against All Defendants]

  22             3.      General Damages according to proof;

  23             4.      Special Damages according to proof;

  24             5.      Maximum statutory damages allowed by law, including but not limited to Treble

  25                     Damages;

  26             6.      Attorneys’ Fees;

  27                                  ON THE THIRD CAUSE OF ACTION

  28             [For Violation of the California Disabled Persons Act Against All Defendants]

                 7.      General Damages;

                                                      -10-
                                            Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 13 of 14 Page ID #:43



  1           8.     Special Damages;

  2           9.     Maximum statutory damages allowed by law, including but not limited to Treble

  3                  Damages;

  4           10.    Attorneys’ Fees;

  5                              ON THE FOURTH CAUSE OF ACTION

  6        [For Negligent Hiring, Supervision or Retention of Employee against LAX, DELTA,

  7                        AEROMEXICO and DOES 3 through 50, inclusive]

  8           11.    General Damages;

  9           12.    Special Damages;

  10                                    ON ALL CAUSES OF ACTION

  11                                       [Against All Defendants]

  12          13.    Costs of suit herein incurred in this action;

  13          14.    Any other and further relief that the court considers just proper.

  14    Dated: March 30, 2021                               LEBEDEV, MICHAEL & HELMI, APLC

  15                                                    By:____________________________________
                                                           Sam Helmi, Esq.
  17                                                       Attorneys for Plaintiff,
                                                           ZAIRA S. LLANCAN AZOCAR
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



                                                   -11-
                                         Second Amended Complaint
Case 2:21-cv-02969-ODW-PD Document 1-3 Filed 04/06/21 Page 14 of 14 Page ID #:44



  1                                           PROOF OF SERVICE
                                                   1013A
  2     STATE OF CALIFORNIA                   )
                                              )ss
  3     COUNTY OF LOS ANGELES                 )

  4             I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
        not a party to the within action; my business address is 10999 Riverside Dr., Suite 201, Studio City,
  5     CA 91602.
                On, March 31, 2021, I served the foregoing documents described
  6
               as: SECOND AMENDED COMPLAINT FOR DAMAGES
  7
        on interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
  8     addressed as follows:

  9     Richard G. Grotch, Esq.
        Jetstream Legal APC
  10    80 Cabrillo Highway North, Suite Q-325
        Half Moon Bay, CA 94019
  11    E-mail: rgrotch@jetsreamlegal.com
        (Attorneys for Los Angeles World Airports;
  12    City of Los Angeles; Los Angeles International Airport)

  13    Scott D. Cunningham, Esq.
        Condon & Forsyth LLP
  14    1901 Avenue of the Stars, Suite 850
        Los Angeles, CA 90067
  15    E-mail: Scunningham@condonlaw.com

  17    [X] BY US MAIL

  18            [X] As follows: I am readily familiar with the firm’s practice of collection and processing
        correspondence for mailing. Under that practice it would be deposited with U.S. Postal Service on
  19    that same day with postage thereon fully prepaid at Los Angeles California in the ordinary course of
        business. I am aware that on motion of the party served, service is presumed invalid if postal
  20    cancellation date or postage meter date is more than one day after date of deposit for mailing
        affidavit.
  21            [X] BY E-MAIL: I served the above documents by electronic mail in the United States during
        normal business hours by causing the within document to be transmitted to the attorneys of record
  22    for the parties herein at the email address(es) of said attorney(s) as indicated above. The electronic
        service was in compliance with CRC Rule 2.251 and the transmission was reported as complete and
  23    without error. I am readily familiar with the Lebedev, Michael & Helmi, APLC business practices
        for electronic services.
  24            [X] (State) I declare under the penalty of perjury under the laws of the State of
        California that the above is true and correct.
  25
               Executed on March 31, 2021 at Studio City, California.
  26
                                                              _____________________________
  27                                                          Gennady Lebedev

  28



                                                        -2-
                                            Notice of Bankruptcy Filing
